internal_revenue_service director exempt_organizations rulings and agreements department of the treasury p o box - room cincinnati ohio employer_identification_number person to contact -- id contact telephone numbers phone fax uil release number release date date march legend b c d the fund county state superintendent of schools dear we have considered your request for advance approval of your grant-making programs under sec_4945 november of the internal_revenue_code dated g our records indicate that b was recognized as exempt from federal_income_tax under sec_501 private_foundation as defined in sec_509 of the code and that it is classified as a your letter indicates that b will initially be awarding approximately one to two scholarships annually in amounts to be determined by the board_of directors to young men and women from c school college or professional education in the united_states giving preference and priority to those seeking education in the field of medical nursing and related clinical educational pursuits scholarships will be publicized though guidance counselors and other appropriate staff and faculty at high schools located in c must be used solely for tuition and tuition related expenses which include tuition and fees books and supplies and other miscellaneous tuition related expenses to enable them to procure a high notice of the funds scholarship recipients shall be selected based on the following e e e e a transcript of prior academic achievements a report of performance on tests designed to measure ability and aptitude for academic work a description of financial need an essay written by the applicant describing the applicant’s interests and aspirations page e e e e e a description of past involvement in extracurricular activities a list of academic honors and recognitions written recommendation by individuals not related to the applicant the names of the educational institutions to which the applicant intends to apply person interviews when appropriate selection from within the group of applicants will be reasonably related to the purposes of the particular scholarship criteria may include but will not be limited to prior academic performance performance on tests designed to measure ability and aptitude for college work recommendations from educators social workers and others not related to the potential recipient financial need and the conclusion that the selection committee might draw from personal interviews as character ability and potential to the purposes of the scholarships such as race and gender will not be considered and will have no influence on the selection of recipients factors that are not reasonably related to the applicant’s motivation no member of the selection committee will be the selection committee shall consist of the d or his her appointees or designees derive a direct or indirect private benefit from the selection of one or more scholarship recipients members of scholarship a selection committee will be ineligible to receive a furthermore spouses and dependents of a position to in an educational_institution b will secure the agreement of such in certain scholarship funds will be paid directly to described in sec_170 a institutions to use such payments for the recipient’s expenses other instances b may make payments directly to the recipient subject_to the supervision and investigation requirements set forth herein ensure that it receives at least once each year a report verified by the educational_institution attended by the recipient that sets forth the recipient’s courses taken and grades received in each academic period the case of a recipient whose study at involve the taking of courses but only the preparation of research papers or projects b will ensure that it receives at least once each year a brief report approved by the faculty_member supervising the recipient or by another appropriate university official regarding the progress of the recipient’s paper or project the educational_institution b will also obtain a final report describing the recipient’s accomplishments with respect to the scholarship and accounting for the funds received under such scholarship from the recipients in an educational_institution does not upon completion of a recipient’s study at b will page b proposes with the requirements of sec_53_4945-4 to supervise investigate and review scholarships by complying b agrees to maintain records which include the following a information used to evaluate the qualification of potential grantees b identification of the grantees including any relationship of any grantee to the private_foundation c the amount and purpose of each grant and any follow-up data collected d all grantee reports and other follow-up data obtained in administering the private foundation’s grant program a recipient the grantor to ensure the restoration if the grantor determines that any while conducting an investigation of a grant has been used for improper purposes and recipient if the selection committee determines that the recipient has misused funds distributed to the recipient the grantor must investigate the matter immediately must withhold further payments until any delinquent reports required under this procedure have been submitted part of previously has not diverted funds the grantor must take all reasonable and appropriate steps either to recover the funds or of the diverted funds and the dedication of other scholarship funds held by the recipient to their proper purposes withhold any further payments to the recipient until it has received the recipient’s written assurance that future diversions will not occur and has required the recipient to take extraordinary precautions to prevent future diversions from occurring diverted funds received from the grantor and the grantor determines that any part of a grant again has been used for improper purposes the grantor must take all reasonable and appropriate steps to recover the funds or ensure the restoration of the funds and the dedication of other scholarship funds held by the recipient to their proper purposes moreover the grantor must withhold further payment until these conditions are met such funds are in fact so recovered or restored the grantor has received the recipient’s written assurance that future diversions occur and precautions to prevent future diversions from occurring and appropriate steps will be taken which may include legal action where appropriate the grantor requires the recipient to take extraordinary in cases where a recipient previously has furthermore the grantor must all reasonable will not iii ii to sec_4945 taxable_expenditures made by a private_foundation of the code impose certain excise_taxes on and b sec_4945 means any amount_paid or incurred by a private_foundation as individual for travel study individual unless such grant satisfies the requirements of subsection g of the code provides that the term taxable_expenditure or other similar purposes by such a grant to an page sec_4945 apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to that of the code provides that sec_4945 a procedure approved in advance if is demonstrated shall not it the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 study at a an educational_organization described in sec_170 and is to be used for the grant constitutes a prize or award which is subject_to the provisions of sec_74 is selected from the general_public or if the recipient of such prize or award the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your scholarship program will be conducted as proposed with objectivity and nondiscrimination in awarding grants we determined that your procedures in awarding scholarship grants comply with the requirements of sec_4945 that scholarships taxable_expenditures within the meaning of sec_4945 according to these procedures will not be of the code and granted in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it conditioned on the premise that no grants will be awarded to foundation imanagers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b code is further is based of the it page the approval of your grant-making procedures is system standards and procedures that will result in grants which meet the requirements of sec_4945 of the code covers the grant programs described above succeeding grant under which they are conducted do not differ materially from those described in your request programs only as long as the standards and procedures thus approval shall apply to this determination only a one-time approval of your any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 a precedent of the code provides that it may not be used or cited as you must report any future changes in your grant making procedures keep a copy of this letter in your permanent records please we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director of exempt_organizations rulings and agreements enclosures notice redacted
